DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:
Regarding claim 1, for consistency the openings should be referred to the same throughout. The “plug … having an opening” is referred to as “the opening”, “the opening of the plug”, and “the plug opening”. Examiner suggests amending the claim to recite “a plug … having a plug opening” and all subsequent recitations as “the plug opening”. Similarly, Examiner suggests amending the claim to recite “a clasp … having … a clasp opening” and all subsequent recitations as “the clasp opening”.
Claim 12 contains similar limitations regarding the opening as claim 1.
Claim 1 recites “at least one retention feature” then subsequently “the retention feature”. Because one (i.e. the retention feature) is selected from the group of at least one (i.e. at least one retention feature), but limitation is confusing. For clarification, Application should amend the claim to recite either: 1) “at least one retention feature” and “the at least one retention feature” or 2) “a retention feature” and “the retention feature”.
Claim 12 contains similar limitations regarding the retention feature(s).
Appropriate correction is required.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an opening” twice” then refers to the opening(s) multiple times and using various terminology. Clarification is required to establish proper antecedent basis for the terms and to use consistent terminology in claim 1 and the dependent claims.
Claims 1-11 depend upon claim 1.
Claims 3, 4, 7, 8, 9 recites the limitation "the cavity". There is insufficient antecedent basis for this limitation in the claim because antecedent basis is established prior for multiple “a cavity” in claim 1.
Claim 8 recites “the openings” where it is unclear to which openings the limitation refers.
Claim 1 recites “an opening” twice” then refers to the opening multiple times and using various terminology. Clarification is required to establish proper 
Claims 13-19 depend upon claim 12.
Claims 14, 15, 17, and 18 recites the limitation "the cavity". There is insufficient antecedent basis for this limitation in the claim because antecedent basis is established prior for multiple “a cavity” in claim 12.

Examiner suggest using numerical adjectives (i.e. a first opening) to help overcome the antecedent basis issues.


Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Regarding claim 1, the closest prior art is Douyama US 6,302,384 and Kojima et al. US 2012/0018908.
Douyama teaches a limiter cap assembly (Fig 3) for a carburetor (abstract) having a cavity (cavity in carburetor body 10) in which one or more adjustable valves (24) are received, the assembly comprising:
a plug (26) adapted to be received within a cavity (cavity in carburetor body 10) of the carburetor and having an opening (opening of bore 64) and a cavity (64) 
a clasp (50) engageable with the plug (col 4 lines 42-64) and having at least one retention feature (71) and an opening (opeing of bore 66) aligned with the opening of the plug (where the plug and clasp openings are aligned around valve 24); and
a limiter cap (90).
Douyama does not teach a limiter cap received within the opening of the plug and engaged with the retention feature of the clasp so that removal of the limiter cap from the plug opening is prevented by engagement of the retention feature with the limiter cap and by engagement of the clasp with the plug.
The modification would not have been obvious because the cap abuts the plug (not received within the plug) and the cap is not adjacent to the clasp.
Kojima teaches a limiter cap (assembly of Fig 1) assembly for a carburetor (16) having a cavity (cavity of carburetor body 16 holding valve 12) in which one or more adjustable valves (12) are received, the assembly comprising:
a plug (42) having an opening (opening of 40) and a cavity (40) aligned with the opening (where the openings are aligned with the valve);
a clasp engageable (46) with the plug (where Fig 2 shows the plug/clasp engaged) and having at least one retention feature (52) and an opening (opening for caps 14) aligned with the opening of the plug (where the openings are aligned with the valve); and
a limiter cap (24) received within the opening of the plug (as shown in Fig 2) and engaged with the retention feature of the clasp so that removal of the limiter cap from the plug opening is prevented by engagement of the retention feature with the limiter cap and by engagement of the clasp with the plug (¶27).
Kojima does not teach the plug adapted to be received within a cavity of the carburetor.
The modification would not have been obvious because the plug is an exterior portion of the assembly.
No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-11 depend upon claim 1.
Claim 12 contains similarly allowable material as claim 1.
Claims 13-19 depend upon claim 12.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN HOBSON/Examiner, Art Unit 1776